       Case 1:19-cv-00641-JAP-LF Document 15 Filed 09/03/19 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


VERONICA GARCIA,
       Plaintiff,
v.                                                          Case No. 1:19-cv-00641-JAP-LF
DEFENDANT MICHAEL MARTINEZ,
STATE OF NEW MEXICO and its subsidiary
entities, NEW MEXICO CORRECTIONS DEP’T.
and WESTERN NEW MEXICO CORRECTIONAL
FACILITY, DEFENDANT ROBERTA LUCERO-ORTEGA,
Warden at the Western New Mexico Correctional
Facility, and DEFENDANT PETE PEREZ, Deputy
Warden at the Western New Mexico Correctional
Facility,

       Defendants.


     MOTION FOR JUDGMENT ON PLEADINGS WITH RESPECT TO COUNTS I-IV

       Defendants, Michael Martinez, State of New Mexico, New Mexico Corrections

Department, Western New Mexico Correctional Facility, Roberta Lucero-Ortega, and Pete Perez

(respectively, “Martinez”, the “State”, “NMCD”, “WNMCF”, “Lucero-Ortega”, and “Perez”),

through their undersigned counsel, move to dismiss Count I-IV pursuant to Federal Rule of Civil

Procedure 12(c) (“Rule 12(c)”). Accepting all of Garcia’s allegations as true for purposes of this

Motion, the Court must, nonetheless, dismiss Counts I-IV with prejudice on sovereign immunity

grounds because:

       (1) The New Mexico Tort Claims Act (“NMTCA”), § 41-4-12 (“Section 41-4-12”) only

waives immunity for the torts alleged in these Counts when they are committed by a law

enforcement officer(s) (the “Law Enforcement Waiver”);
           Case 1:19-cv-00641-JAP-LF Document 15 Filed 09/03/19 Page 2 of 18




           (2) Neither Martinez nor Lucero-Ortega meet the definition of a “law enforcement officer”

as that term is defined at NMSA 1978, § 41-4-3(D), and as it has been construed by the courts; and

           (3) The State, NMCD, and Lucero-Ortega cannot be vicariously liable for the tortious

conduct at issue in Counts I-IV on the ground that they employed or supervised Martinez if his

acts do not fall within the scope of the Law Enforcement Waiver.

           In view of these facts, no amendatory pleading can cure the defects in Garcia’s claims for

sexual assault, battery and false imprisonment in Counts I-III or for violation of her state

constitutional rights in Count IV. Therefore, the Court may properly dismiss these claims with

prejudice as it would be futile to attempt to amend them. See Brereton v. Bountiful City Corp., 434

F.3d 1213, 1219 (10th Cir. 2006) (“A dismissal with prejudice is appropriate where a complaint

fails to state a claim under Rule 12(b)(6) and granting leave to amend would be futile.”).

           In further support of this Motion1 and presentation of these facts and applicable legal

authorities, Defendants state as follows:

I.         RELEVANT FACTS FOR PURPOSES OF RULE 12(c)

           The following facts are relevant to Garcia’s intentional tort claims for sexual abuse, battery

and false imprisonment (Counts I-III, respectively) and her claim for violation of her rights under

the New Mexico Constitution (Count IV). They are derived from the (1) well-pled factual

allegations in the Complaint, which are to be accepted as true for purposes of a Rule 12(c) Motion,

as is the case with a Rule 12(b)(6) Motion for failure to state a claim; and (2) reasonable inferences

that can be drawn from the facts alleged in the Complaint, which are to be drawn in Plaintiff’s


       1
        In accord with Local Rule 7.1(a), Defendants contacted Plaintiff’s counsel by electronic message (“E-mail”)
on August 13, 2019 to determine whether Plaintiff would oppose the Motion Plaintiff’s counsel advised by E-mail on
August 14, 2019 that Plaintiff opposes the Motion and would be moving to remand the action to state court.


                                                        2
       Case 1:19-cv-00641-JAP-LF Document 15 Filed 09/03/19 Page 3 of 18




favor for purposes of a Rule 12(c) Motion, as is the case with a Rule 12(b)(6) Motion. See Ward

v. Utah, 321 F.3d 1263, 1266 (10th Cir. 2003) (“[w]e review a dismissal on the pleadings pursuant

to Fed. R. Civ. P. 12(c) under the same standard applicable to a 12(b)(6) dismissal.”); Park Univ.

Enters., Inc. v. Am. Cas. Co. of Reading, PA, 442 F.3d 1239, 1244 (10th Cir. 2006), abrogated on

other grounds by Magnus, Inc. v. Diamond State Ins. Co., 545 F. App’x. 750, 753 (10th Cir. 2013)

(a court reviewing a motion for judgment on the pleadings must accept “all facts pleaded by the

non-moving party as true and grant all reasonable inferences from the pleadings in favor of the

same.”).

       Garcia is a former inmate of the WNMCF (also referred to herein as the “Facility”), which

is operated by NMCD. See [Doc. 1-1 at ¶¶ 1, 14, 16, 31, and 50] (asserting that Garcia is currently

a resident of Bernalillo County but was incarcerated at WNMCF, which is operated by NMCD, in

2012 and again in 2016-2017 and ultimately served 30-45 days longer in prison for reporting

unconstitutional conduct in 2017). Martinez was a corrections officer at WNMCF, who was

employed by NMCD and the State. [Id. at ¶ 2]. Garcia was incarcerated at WCMCF twice; first in

2012, and more recently between December of 2016 and the summer of 2017. [Id. at ¶¶ 18-20].

During both of these periods of incarceration at WNMCF, Garcia was repeatedly fondled, sexually

assaulted, and raped by Martinez while he was acting in the scope of his duties as a corrections

officer at WNMCF [Id. at ¶¶ 18-20, 26, 30-31].

       For example, on one occasion in October of 2012, Martinez came into Garcia’s cell and

forced her to perform oral sex on him. [Id. at ¶ 19]. A week later, he removed her from her cell

and took her to another area of the Facility and raped her. [Id. at ¶ 19]. Martinez threatened Garcia

with physical harm if she reported him for this misconduct in 2012, telling her to keep her mouth

shut if she knew what was good for her. [Id. at ¶ 20]. When Garcia was re-incarcerated in 2016,

                                                 3
       Case 1:19-cv-00641-JAP-LF Document 15 Filed 09/03/19 Page 4 of 18




Martinez began to target her again for sexual assault. He cornered her and sexually assaulted her

on numerous occasions when she was performing maintenance work in the employee areas of

WNMCF that were not monitored by cameras such as the copy machine area. [Id. at ¶¶ 26, 30-31,

34-36]. On several other occasions between 2016 and 2017, Martinez also assaulted Garcia in the

control room on the first floor of the Reception and Diagnostic Center, instructing to her stand in

such a way that she would be outside the range of the surveillance cameras. [Id. at ¶ 34]. Martinez

intimidated Garcia into remaining silent about the abuse by telling her no one would believe her.

[Id. at ¶ 24]. He used his authority as a corrections officer as well as force and coercion to get

Garcia to comply with his sexual acts. [Id. at ¶ 37]. During this period, Lucero-Ortega was Warden

at WNMCF. [Id. at ¶ 4].

       Garcia was afraid to report CO Martinez for sexual conduct in violation of the Prison Rape

Elimination Act (“PREA”) because he threatened her with harm, and because she feared reprisals

from other WNMCF employees. [Id. at ¶ 38]. Garcia kept silent until June 29, 2017, when she was

questioned by officers with NMCD’s Security Threat Intelligence Unit (“STIU”), who were

investigating allegations that CO Martinez had sexually abused another inmate. [Id. at ¶¶ 42-43].

Ultimately, Martinez was charged with sexually assaulting and raping Garcia, and was convicted

and sentenced. [Id. at ¶ 14].

II.    STANDARDS OF REVIEW FOR RULE 12(c) MOTIONS

       Rule 12(b)(6) provides that a party may assert a defense of “failure to state a claim upon

which relief may be granted” in response to a pleading. Fed.R.Civ.P. 12(b)(6) (2019). Rule 12(b)

provides further that such a defense must be asserted by motion before a responsive pleading is




                                                4
           Case 1:19-cv-00641-JAP-LF Document 15 Filed 09/03/19 Page 5 of 18




allowed.2 Id. Thus, technically, after an answer is filed it is too late to file a motion to dismiss for

failure to state a claim under which relief can be granted. See In re Vaughan Co., Realtors, No.

11-10-10759 JA, 2015 WL 4498748, at *1 (Bankr. D.N.M. July 23, 2015)(discussing how Rule

12(b)(6) is made applicable to adversarial proceedings in bankruptcy under Fed.R.Bankr.P.

7012.3, and noting that Rule12(b)(6) technically precludes a defendant from filing a motion to

dismiss for failure to state a claim after an answer has been filed; 5A Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 1357, at 300–01 (2d ed. 1990) (“[A] post-answer Rule

12(b)(6) motion is untimely.”).

           Once an answer has been filed, a party seeking to assert the defense of the failure to state

a claim upon which relief can be granted should file a motion for judgment on the pleadings under

Rule 12(c). In re Vaughan Co., 2015 WL 4498748, at *1; see also Fed.R.Civ.P. 12(c) (“After the

pleadings are closed—but early enough not to delay trial—a party may move for judgment on the

pleadings.”); Fed.R.Civ.P. 12(h)(2)(B) (providing that a party may raise a defense of failure to

state a claim: “(A) in any pleading allowed or ordered under Rule 7(a); (B) by a motion under Rule

12(c); or (C) at trial.) (emphasis added). see also Jacobsen v. Deseret Book Co., 287 F.3d 936, 941

n. 2 (10th Cir. 2002) (“Normally a motion to dismiss for failure to state a claim upon which relief

can be granted should be made prior to filing the answer.... If the defendant makes the motion

after filing the answer, the motion should generally be treated as a motion for judgment on the

pleadings.”).

           A motion for judgment on the pleadings under Rule 12(c) “is designed to provide a means

of disposing of cases when the material facts are not in dispute between the parties.” Pena v.


       2
          However, the Rule also provides that: “No defense or objection is waived by joining it with one or more
other defenses or objections in a responsive pleading or in a motion.” Id.

                                                       5
       Case 1:19-cv-00641-JAP-LF Document 15 Filed 09/03/19 Page 6 of 18




Greffet, 110 F. Supp. 3d 1103, 1112 (D.N.M. 2015); Park Univ. Enters., Inc. v. Am. Cas. Co. of

Reading, PA, 442 F.3d 1239, 1244 (10th Cir. 2006) (“Judgment on the pleadings should not be

granted unless the moving party has clearly established that no material issue of fact remains to be

resolved and the party is entitled to judgment as a matter of law.”). In evaluating a Rule 12(c)

Motion, the court applies the same standard used to decide Rule 12(b)(6) motions to dismiss. Inge

v. McClelland, 257 F. Supp. 3d 1158, 1161 (D.N.M. 2017), aff'd, 725 F. App’x 634 (10th Cir.

2018); Ward 321 F.3d at 1266 (“[w]e review a dismissal on the pleadings pursuant to Fed. R. Civ.

P. 12(c) under the same standard applicable to a 12(b)(6) dismissal.”). Thus, a court evaluating a

Rule 12(c) Motion must accept “all facts pleaded by the non-moving party as true and grant all

reasonable inferences from the pleadings in favor of the same.” Cheslek v. Chase Bank, No. CV

15-348 JB/WPL, 2016 WL 10538737, at *1 (D.N.M. Jan. 20, 2016) (quoting Park Univ. Enters.,

442 F.3d at 1244).

       For purposes of deciding motions under Rule 12(b)(6) and Rule 12(c) motions, “courts

typically consider only the facts alleged in the complaint.” Willis v. Smith, No. 16 CV 167 JAP/LF,

2017 WL 2963873, at *1 (D.N.M. Feb. 13, 2017) (citing County of Santa Fe v. Pub. Serv. Co. of

N.M., 311 F.3d 1031, 1035 (10th Cir. 2002)). However, that said, in deciding Rule 12(b)(6)

motions and/or Rule 12(c) Motions, courts may review documents referred to in a complaint, if

the documents are central to the plaintiff’s claim and the parties do not dispute their authenticity.

Id. Additionally, courts may also take judicial notice of documents that are in the public record.

Id. (citing S.E.C. v. Goldstone, 952 F. Supp. 2d 1060, 1190 (D.N.M. 2013)).

III.   ARGUMENT

       A.      Neither Martinez nor Lucero-Ortega qualify as a “law enforcement officer” in
               order to hold them directly liable for an intentional tort or state constitutional
               claim under Section 41-4-12.

                                                 6
        Case 1:19-cv-00641-JAP-LF Document 15 Filed 09/03/19 Page 7 of 18




           The State is immune from suits for damages caused by the tortious conduct of a public

employee(s) while acting in the scope of his/her duties unless the NMTCA waives immunity for a

particular tort. NMSA 1978, § 41–4–4(A); Encinias v. Whitener Law Firm, P.A., 2013-NMSC-

045, ¶ 9. 616. The NMTCA sets forth eight separate waivers of immunity or exceptions to

sovereign immunity. NMSA 1978, § 41-4-4(A) (authorizing exceptions to immunity at Sections

41-4-5 to -12). Accordingly, “[a] plaintiff may not sue a New Mexico governmental entity, or its

employees or agents, unless the plaintiff's cause of action fits within one of the exceptions to

immunity that the NMTCA grants. See Begay v. State, 1985–NMCA–117, ¶ 10, 104 N.M. 483

(“Consent to be sued may not be implied, but must come within one of the exceptions to immunity

under the Tort Claims Act.”), rev’d on other grounds by Smialek v. Begay, 1986–NMSC–049, 104

N.M. 375.

       Garcia asserts that the State has waived immunity from suit for the tort claims alleged in the

Complaint, and cites to two different waiver provisions in the NMTCA: NMSA 1978, § 41-4-6

and § 41-4-12. [Doc. 1-1 at ¶ 7]. The former provision at Section 41–4–6(A), waives the State’s

immunity for injury “caused by the negligence of public employees while acting within the scope

of their duties in the operation or maintenance of any building, public park, machinery, equipment

or furnishings.” NMSA 1978, §41-4-6(A). This Section “may appropriately be termed a ‘premises

liability’ statute.” Bober v. N.M. State Fair, 1991–NMSC–031, ¶ 27, 111 N.M. 644. It is implicated

where “due to the alleged negligence of public employees, an injury arises from an unsafe,

dangerous, or defective condition on property owned and operated by the government.” 3Rivera v.


       3
          Garcia alleges in Count V that Defendants negligently operated and maintained the prison grounds and
buildings at WNMCF in various ways that put female inmates at risk for sexual abuse by guards. See [Doc. 1-1 at ¶¶
87, 90-93]. Although Garcia captions Count V as a tort claim for violation of her rights under the New Mexico

                                                        7
         Case 1:19-cv-00641-JAP-LF Document 15 Filed 09/03/19 Page 8 of 18




King, 1988-NMCA-093, ¶ 33, 108 N.M. 5.

            The other provision Garcia cites is known as the Law Enforcement Waiver because it

applies only to a particular group of public employees, to wit, law enforcement officers. Hernandez

v. City of Albuquerque, No. CV 14-964 KG/SCY, 2017 WL 3081840, at *6 (D.N.M. June 27,

2017) (“The statutory waiver of immunity for ‘law enforcement officers’ requires that the

defendant be a law enforcement officer as the statute defines the phrase.”). Notably, the Law

Enforcement Waiver is the only waiver that applies where an injury arises from assault, battery or

false imprisonment or from violations of an individual’s constitutional rights. Compare NMSA

1978, §§ 41-4-5 to -11 (waiving immunity where injury is caused by the “negligence” of public

employee in the context of operating motor vehicles, aircraft or watercraft; operating or

maintaining buildings, parks, equipment, machinery, and furnishings; operating airports; operating

public utilities, operating medical facilities; providing healthcare services; constructing or

maintaining bridges, culverts, highways, roads, streets, alleys, sidewalks or parking areas) with

NMSA 1978 § 41-4-12 (waiving immunity where injury arises from one of eight-specifically

enumerated intentional torts such as, inter alia, assault, battery and false imprisonment, or from

the deprivation of any rights, privileges or immunities secured by the state or federal constitution);
4
    see also Couture v. Bd. of Educ. of Albuquerque Pub. Sch., No. CV 05-972 JH/DJS, 2009 WL


Constitution, it is reasonable to construe this as a claim that relies on the waiver of immunity at Section 41-4-6.
Allegations of negligence in the operation or maintenance of a building or equipment form no part of the allegations
in Counts I-IV. Thus, these particular allegations regarding inmate safety and Count V are not addressed here, but
will be the subject of a motion for summary judgment on the applicability of the premises liability waiver at Section
41-4-6.

        4
          This Section of the NMTCA also waives immunity where a law enforcement officer’s negligence causes an
individual to suffer one of the enumerated intentional torts at the hands of a third party. See Oliveros v. Mitchell, 449
F.3d 1091, 1096 (10th Cir. 2006) (“Section 41–4–12 of the NMTCA “provides a waiver of immunity for certain torts
committed by law enforcement officers and for negligence that causes a specified tort.”) (citation omitted); Lessen v.
City of Albuquerque, 2008-NMCA-085, ¶ 39, 144 N.M. 314 “[W]ith respect to the torts enumerated in Section 41–4–

                                                           8
        Case 1:19-cv-00641-JAP-LF Document 15 Filed 09/03/19 Page 9 of 18




10707078, at *2 (D.N.M. Aug. 19, 2009) (“[T]he New Mexico Tort Claims Act does not waive

immunity for intentional torts committed by public employees who are not members of law

enforcement.”) (citing, e.g., Tate v. Fish, 347 F. Supp.2d 1049, 1058-59 (D.N.M. 2004));

Fernandez v. Mora-San Miguel Elec. Co-op., Inc., 462 F.3d 1244, 1250-52 (10th Cir. 2006)

(affirming dismissal of a state tort claim against the District Attorney’s Office and the Chief

Inspector for that Office alleging violation of plaintiff’s state constitutional rights, and finding

neither defendant met the definition of a law enforcement officer so as to bring the claim within

the Law Enforcement Waiver).

         There is no question that claims for assault, battery and false imprisonment are intentional

torts. See Restatement (Second) of Torts, Ch. 2, §§ 13, 21, 35 (1965) (Intentional Invasions in

Interests in Personality, defining, respectively, the intentional torts of battery, assault and false

imprisonment). And although Garcia does not identify specifically which right, privilege or

immunity is at issue on Count IV, it is reasonable to construe this Count as a claim for deprivation

of her right to be free of cruel and inhuman punishment under Article II, Section 13 of the New

Mexico constitution. This Section of our state constitution mirrors the Eighth Amendment of the

federal constitution almost word for word. State v. Rueda, 1999-NMCA-033, ¶ 8, 126 N.M. 738

(“A comparison of the language of the Eighth Amendment of the United States Constitution and

Article II, Section 13 of the New Mexico State Constitution reveals that the two constitutional

provisions relating to the prohibition against cruel and unusual punishment are nearly identical in


12, allegations of negligence are appropriate only to the extent that a law enforcement officer’s negligence is alleged
to have caused a third party to commit one of the specified intentional torts.”). Such allegations form no part of the
claims asserted in Counts I-IV. Moreover, even if such allegations formed part of the claims in Counts I-IV, Garcia
would still have to identify a law enforcement officer whose negligence led her to suffer assault, battery and false
imprisonment at the hands of a third party in order to bring the claims within the scope of the waiver at Section 41-4-
12.


                                                          9
        Case 1:19-cv-00641-JAP-LF Document 15 Filed 09/03/19 Page 10 of 18




their wording.”); Giron v. Corr. Corp. of Am., 14 F. Supp. 2d 1252, 1255 (D.N.M. 1998), aff'd,

191 F.3d 1281 (10th Cir. 1999) (“[T]he Eighth Amendment imposes duties on prison officials, that

must ensure that inmates receive adequate food, clothing, shelter, and medical care, and must ‘take

reasonable measures to guarantee the safety of the inmates.’ Specifically, being violently assaulted

in prison is simply not “part of the penalty that criminal offenders pay for their offenses against

society.”) (internal citations omitted).

           In view of these facts, if Garcia is to proceed with the claims in Counts I-IV, she will have

to allege5 and ultimately show that Martinez and Lucero-Ortega qualify as law enforcement

officers for purposes of Section 41-4-12. Lucero v. Olivas, No. CIV-14-00393-KG-KK, 2016 WL

9778269, at *5 (D.N.M. Sept. 21, 2016) (“[I]n order to state a claim under Section 41–4–12, a

plaintiff must show that a defendant was a law enforcement officer acting within the scope of

his/her duty, and that the plaintiff’s injuries arose out of either the deprivation of a right secured

by law or an enumerated tort in Section 41–4–12.”) (citing Weinstein v. City of Santa Fe ex rel.

Santa Fe Police Dep’t, 1996–NMSC–021 ¶ 7, 916 P.2d 1313);

       Herein lies the insurmountable problem with Counts I-IV, neither Martinez nor Lucero-

Ortega meet the definition of a “law enforcement officer” for purposes of the waiver of immunity

at Section 41-4-12. The NMTCA defines a “law enforcement officer” as

           [A] full-time salaried public employee of a governmental entity, or a certified part-
           time salaried police officer employed by a governmental entity, whose principal
           duties under law are to hold in custody any person accused of a criminal offense,
           to maintain public order or to make arrests for crimes, or members of the national
           guard when called to active duty by the governor.

NMSA 1978, § 41-4-3(D) (emphasis added).


       5
         Garcia does not actually allege in the Complaint that either of these Defendants are law enforcement officers
for purposes of the waiver at Section 41-4-12. See [Doc. 1-1, generally].

                                                         10
        Case 1:19-cv-00641-JAP-LF Document 15 Filed 09/03/19 Page 11 of 18




            It is black-letter law that corrections officers at state post-conviction facilities in New

Mexico are not law enforcement officers for purposes of the NMTCA. This is because the principal

duties of state corrections officers are to hold persons who have been convicted of a crime in

custody, and not to exercise custody over pre-trial detainees as officers at detentions centers or

county jails do. See, e.g., Peňa v. Greffet, 110 F. Supp. 3d 1103, 1136–37 (D.N.M. 2015) (noting

how “jail” guards who work at state detention facilities where the majority of the inmates stand

accused but not convicted of a crime are not immune to most intentional tort claims such as claims

for assault and battery under the NMTCA whereas, those who work at actual prisons or

penitentiaries where the majority of prisoners are serving out a sentence have nearly absolute

immunity6 under the NMTCA because they are not law enforcement officers); see also Callaway

v. N.M. Dep’t of Corr., 1994–NMCA–049, ¶¶ 11-12, 117 N.M. 637, cert. denied, 118 N.M. 90,

879 P.2d 91 (determining that corrections officers at a state prison are not law enforcement officers

even though they have the supplemental power to arrest because their principal duties7 are to hold

in custody persons who have already been convicted rather than merely accused of a criminal

offense and maintenance of public order relates to a public not a penitentiary setting).

            This distinction applies not only to guards at detention and correctional facilities, but also

to the supervisors who oversee such facilities. For example, in Davis v. Bd. of Cnty. Comm’rs of


        6
          As the Court explains in Peňa: “Immunity is limited to the guard’s ‘scope of duties,’ but that term is not
synonymous with the common-law concept of ‘scope of employment’ ” Peňa, 110 F. Supp. 3d at 1137 n.18. This is
due to the fact that: “under standard agency principles, an employee’s scope of employment generally excludes all
intentionally tortious conduct, per se; [whereas] a guard’s ‘scope of duties,’ on the other hand, includes almost
everything he or she does at the facility. Id. (citing Risk Mgmt. Div., Dep’t of Fin. & Admin., State v. McBrayer, 2000–
NMCA–104, ¶¶ 8–23, 129 N.M. 778).
        7
         It is the nature of the employee’s principal duty(ies), that is determinative, not whether the employee has any
law enforcement powers. See, e.g., Vigil v. Martinez, 119—NMCA-093, ¶¶ 17-22, 832 P.2d 405, (holding that
probation and parole officers were not “law enforcement officers”; although they occasionally held persons in custody
and had some powers of arrest, neither of these acts comprised their principal duty.).


                                                          11
        Case 1:19-cv-00641-JAP-LF Document 15 Filed 09/03/19 Page 12 of 18




Dona Ana Cnty., 1999–NMCA–110, ¶ 35, the Court noted “It is settled New Mexico law that

directors of a county detention center, in which the inmates are primarily ‘accused of a criminal

offense’ and awaiting trial, fall within the definition of law enforcement officers under the Act [the

NMTCA].” Accordingly, the Court held in Davis that a director and assistant director of a

detention center qualified as law enforcement officers on this basis and could be held liable for

negligent misrepresentation8 regarding the qualifications of a former guard. Id. In contrast, when

the New Mexico Supreme Court was asked on a certified question from the U.S. District Court for

the District of New Mexico to say whether the Secretary of NMCD and the Warden at the State

Penitentiary were law enforcement officers under Section 41-4-12, it found they were not.

Anchondo v. Corr. Dep’t, 1983-NMSC-051, ¶ 1, 100 N.M. 108.

         More specifically, the New Mexico Supreme Court determined that the duties of the

Secretary and the Warden were administrative in nature rather than custodial and these officers

did not possess the authority to make arrests as a Sheriff overseeing a county detention facility

would. See Anchondo 1983-NMSC-051, ¶¶ 6-7 (citing New Mexico Statutes, Sections 9–3–12,

and 33–2–1 through 33–2–47, which specifically refer to the Warden and his duties such as

keeping a register of prisoners, keeping accounts collecting and disbursing funds due the

penitentiary, keeping a record book of infractions of prison rules and regulations, assisting with

the classification committee in determining meritorious deductions, and instituting an inmate-

release program and concluding that “It is evident from these statutory provisions that the



         8
           The guard was subsequently hired by a hospital in reliance on the positive recommendation of his former
supervisors at the detention center. However, one of the supervisors had initiated disciplinary proceedings against the
guard for sexual harassment of female inmates held at the detention center and the other knew of these allegations. Id.
at ¶¶ 4-9. When the former guard sexually assaulted a psychiatric patient at the hospital, the patient sued supervisors
at the detention center, arguing the NMTCA waived immunity for their negligent misrepresentation under Section 41-
4-12 as it caused her to suffer assault by a third party. Id. at ¶¶ 2-3, 10.

                                                          12
       Case 1:19-cv-00641-JAP-LF Document 15 Filed 09/03/19 Page 13 of 18




Warden’s primary duties and responsibilities, like those of the Secretary of Corrections, are

administrative in nature” and that “neither the Secretary of Corrections nor the Warden engage in

any of the traditional duties of ‘law enforcement officers’ ” such as managing the daily custodial

care of prison inmates, making arrests or taking people into custody for violation of public order

occur.).

        In the case at hand there is no need as there is in some other cases to analyze whether

Martinez’ and/or Lucero-Ortega’s principal duties qualify them as “law enforcement officer[s]”

under Section 41–4–3(D). See, e.g., Montes v. Gallegos, 812 F. Supp. 1165, 1172 (D.N.M. 1992)

(noting the proper approach to determining whether a mayor is a law enforcement officer for

purposes of a state tort claim for unlawful arrest (false imprisonment) under Section 41-4-12 it to

“look at the character of the principal duties involved, those duties to which employees devote the

majority of their time claim.”). Such an analysis has already been performed with respect to state

corrections officers and state prison wardens under Callaway and Anchondo, and no federal court

presented with the same issue has ever found otherwise. See, e.g., Lymon v. Aramark Corporation,

728 F.Supp.2d 1222, 1269-70 (D.N.M. 2010), aff’d, 499 F. App’x 771 (10th Cir. 2012) (relying

on Callaway to decide that the waiver of immunity at Section 41-4-12 does not apply to corrections

officers at state penitentiary because, inter alia, their principal duties do not fall within the statutory

definition of law enforcement officers). Thus, the Court may properly dismiss Counts I-IV

pursuant to Rule 12(c) because there is no dispute as to the positions Martinez and Lucero-Ortega

occupied at WNMCF where the alleged assaults, battery, false imprisonment and state

constitutional violations occurred. One was a corrections officer at WNMCF; the other was the

Warden. Neither one, as a matter of law, constitutes someone whose principal duties are those of

a law enforcement nature. Consequently, Garcia cannot bring intentional tort claims or a claim for

                                                    13
       Case 1:19-cv-00641-JAP-LF Document 15 Filed 09/03/19 Page 14 of 18




deprivation of her state constitutional rights against either Martinez or Lucero-Ortega on a direct

theory of liability.

        B.      Neither the State nor Lucero-Ortega or any other Defendant having
                supervisory authority for Martinez can be vicariously liable for Martinez’
                alleged tortious acts and constitutional violations because his conduct does not
                fall within a waiver of immunity.

        Garcia alleges in Counts I-IV that the State and Lucero-Ortega are vicariously liable for

Martinez’ intentionally tortious and unconstitutional conduct under the “aided-in-agency” theory.

Defendants do not agree that this theory of liability applies when a plaintiff asserts intentional tort

claims against public entities and employees under the NMTCA. The theory developed as an

exception to the rule that “[A]n employer is not generally liable for an employee’s intentional torts

because an employee who intentionally injures another individual is generally considered to be

acting outside the scope of his or her employment.” See Ocana v. Am. Furniture Co., 2004–

NMSC–018, ¶ 29, 135 N.M. 539. However, a public employer is liable for a public employee’s

conduct under the NMTCA if the employee committed a tortious act for which immunity has been

waived while the employee was acting in the “scope of his duties”. Silva v. State, 1987-NMSC-

107, ¶ 15, 745 P.2d at 385 (“[a] governmental entity is not immune from liability for any tort of

its employee acting within the scope of duties for which immunity is waived”).

        “Scope of duties” is not the same as “scope of employment.” See NMSA 1978, § 41–4–

3(G) (“ ‘[S]cope of duty’ means performing any duties that a public employee is requested,

required or authorized to perform by the governmental entity, regardless of the time and place of

performance[.]”); see also Seeds v. Lucero, 2005-NMCA-067, ¶ 10, 137 N.M. 589 (“Our case law

establishes that a public employee may be within the scope of authorized duty even if the

employee’s acts are fraudulent, intentionally malicious, or even criminal.”) (citing Risk Mgmt. Div.


                                                  14
      Case 1:19-cv-00641-JAP-LF Document 15 Filed 09/03/19 Page 15 of 18




v. McBrayer, 2000–NMCA–104, ¶¶ 12, 17, 129 N.M. 778); Celaya v. Hall, 2004–NMSC–005, ¶¶

25-26, 135 N.M. 115 (“the [NM]TCA clearly contemplates including [those] who abuse their

officially authorized duties, even to the extent of some tortious and criminal activity” as long as

there is “a connection between the public employee’s actions at the time of the incident and the

duties the public employee was requested, required or authorized to perform.”).

       In other words, it isn’t necessary to invoke this doctrine in order to hold the state or a state

governmental entity vicariously liable under the NMTCA for a public employee’s alleged torts.

The New Mexico Supreme Court confirmed long ago in Silva v. State, 1987-NMSC-107, ¶ 15, 745

P.2d at 385, that the tort doctrine of respondeat superior is applicable to NMTCA claims. See id.

(“[a] governmental entity is not immune from liability for any tort of its employee acting within

the scope of duties for which immunity is waived” and thus, “[w]hen the act of the employee is

the act of the public entity, let the master answer.”); see also Weinstein v. City of Santa Fe ex rel.

Santa Fe Police Dep’t, 1996-NMSC-021, ¶¶ 14-15, 121 N.M. 646 (noting that “absent a claim that

the officer w[as] acting outside the scope of [his] authority,” the entity having supervisory

responsibility for the officer “may be held vicariously liable for any alleged torts committed by

the officer[s] for which immunity has been waived.”).

       There are only two things that are necessary to name the state or a state governmental entity

as a defendant under the NMTCA:

       (1) a negligent public employee who meets one of the waiver exceptions under
           Sections 41-4-5 to -12; and (2) an entity that has immediate supervisory
           responsibilities over the employee. If a public employee meets an exception to
           immunity, then the particular entity that supervises the employee can be named
           as a defendant in an action under the [New Mexico] Tort Claims Act. If the city
           or state directly supervises the employee, then the city or state can be named.




                                                 15
      Case 1:19-cv-00641-JAP-LF Document 15 Filed 09/03/19 Page 16 of 18




Silva, 1987-NMSC-107, ¶ 15 (internal citation and quotation omitted) (emphasis added); see also

Malone v. Bd. of Cty. Commissioners for the Cty. of Ana, No. CIV 15-0876 JB/GBW, 2016 WL

5400381, at *65 (D.N.M. Aug. 27, 2016), rev'd in part sub nom. Malone v. Bd. of Cty.

Commissioners for Cty. of Doňa Ana, 707 F. App’x 552 (10th Cir. 2017) (noting that there are

only two requirements for holding the County vicariously liable for the tortious conduct of its

employee: (i) the employee must be a public employee who meets one of the waiver exceptions

under §§ 41-4-5 to -12; and (2) the County must have had immediate supervisory responsibilities

over the employee) (citing Silva, 1987-NMSC-107, ¶¶ 15-16): Valencia v. De Luca, No. 13 CV

930 JAP/WPL, 2014 WL 11430951, at *21 (D.N.M. Aug. 26, 2014), aff’d, 612 F. Appx 512 (10th

Cir. 2015).

       Counts I-IV fail to state a claim for vicarious liability against the State and Lucero-Ortega

because the employee who allegedly committed the tortious acts that give rise to such liability

does not meet the Law Enforcement Waiver. It is simple as that. See, e.g., Hernandez v. City of

Albuquerque, No. CV 14-964 KG/SCY, 2017 WL 3081840, at *4–5 (D.N.M. June 27, 2017)

(finding that plaintiff’s NMTCA claims against the City fail “as a matter of law” because the City

only faces liability if its employees are liable, and the City employees named in the NMTCA

claims “do not fit any statutory waiver” and concluding therefore, where the defendant public

employees are immune, so too is the City immune).




                                                16
        Case 1:19-cv-00641-JAP-LF Document 15 Filed 09/03/19 Page 17 of 18




         Garcia’s allegations that Martinez was “aided in agency” to accomplish the intentionally

tortious and unconstitutional acts asserted in Counts I-IV cannot salvage Garcia’s vicarious

liability claims against the State or Lucero-Ortega.9

         WHEREFORE, Defendants ask that the Court dismiss Counts I-IV with prejudice.

                                                               Respectfully submitted,

                                                               ROBLES, RAEL & ANAYA, P.C.



                                                               By: /s/ Luis Robles
                                                               Luis Robles
                                                               Marcus J. Rael, Jr.
                                                               Attorneys for Defendants
                                                               500 Marquette Ave., NW, Suite 700
                                                               Albuquerque, New Mexico 87102
                                                               (505) 242-2228
                                                               (505) 242-1106 (facsimile)
                                                               luis@roblesrael.com
                                                               marcus@roblesrael.com




         9
           Lucero is not, of course, a state governmental entity. Garcia alleges that NMCD is the state entity that is
responsible for operating and managing WNMCF. [Doc. 1-1 at ¶ 1]. Even if Garcia were to amend Counts I-IV to
allege that NMCD is vicariously liable for Martinez’ conduct, it would not cure the defects with these claims.

                                                         17
      Case 1:19-cv-00641-JAP-LF Document 15 Filed 09/03/19 Page 18 of 18




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of September, 2019, I filed the foregoing Motion to

Dismiss Counts I-IV electronically via the Court’s CM/ECF system which caused all counsel of

record to be served with an electronic copy of this Motion.


                                                              /s/ Luis Robles
                                                              Luis Robles




                                               18
